Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2021

                                      No. 04-20-00389-CV

                       THE CINCINNATI INSURANCE COMPANY,
                                    Appellant

                                                v.

                                    Ronnie VILLANUEVA,
                                           Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 18-10-36490-MCV
                          Honorable Maribel Flores, Judge Presiding

                                         ORDER

       Appellee's brief was originally due January 29, 2021; however, the court granted an
extension until April 1 to file the brief. Appellee has filed a motion for a further extension of
time.

         We grant the motion and order appellee's brief due April 16, 2021 (77 days after the
original due date). Appellee is advised that a further motion for extension of time will be
disfavored and if the brief is not filed by the date ordered, the appeal may be set for submission
without an appellee's brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court